Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Como norma general, y conforme ello surge de una lec-tura integral de las disposiciones de las Reglas 56.2 y 56 .3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, para que un tribunal pueda emitir, a solicitud de un reclamante, un remedio provisional con el propósito de asegurar la efecti-vidad de una sentencia se tiene que cumplir con tres (3) requisitos, a saber. (1) se deberá notificar a la parte ad-versa de la solicitud del remedio en controversia; (2) cele-brar una vista al efecto; y (3) se deberá exigir la prestación de una fianza por parte del reclamante.
En la situación en que se solicita, como remedio provisional, una orden de embargo, dicha norma general tiene sus excepciones. Recientemente tuvimos ocasión de expre-sarnos sobre las mismas. En Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993),I(1) al interpretar y mo-dificar —conforme a la decisión emitida por el Tribunal *916Supremo de los Estados Unidos en Connecticut v. Doehr, 501 U.S. 1 (1991)— lo dispuesto por la Regla 56.4 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, resolvimos que un tribunal únicamente podía expedir una orden de embargo, sin que se cumplan con los requisitos de notificación a la parte adversa y la celebración de vista previa, cuando el reclamante ha alegado o demostrado la existencia de un interés previo propietario sobre la cosa embargada; cuando ha alegado o demostrado la probabilidad de prevalecer me-diante prueba documental fehaciente de la cual se des-prenda que la deuda es una líquida, vencida y exigible; cuando ha alegado o demostrado la existencia de circuns-tancias extraor diñarías. (2) En otras palabras, y dicho de manera más sencilla, resolvimos que, la prestación de una fianza por el reclamante, no releva al tribunal de su obli-gación de velar porque se notifique a la otra parte, y de celebrar una vista previa, a menos que se dé una (1) de las tres (3) situaciones de excepción antes mencionadas.
Por otro lado, y en cuanto al requisito de la prestación de fianza, sólo se podrá eximir al reclamante del cumpli-miento con este requisito en las tres (3) situaciones que contempla la citada Regla 56.3 de Procedimiento Civil, a saber:
(1)Si apareciere de documentos públicos o privados, según definidos por ley, firmados ante una persona autorizada para administrar juramento, que la obligación es legalmente exigi-ble; o
(2)Cuando se tratare de un litigante insolvente que estuviere expresamente exceptuado por ley para el pago de aranceles y *917derechos de radicación y a juicio del tribunal la demanda adu-jere hechos suficientes para establecer una causa de acción cuya probabilidad de triunfo fuere evidente o pudiere demos-trarse, y hubiere motivos fundados para temer, previa vista al efecto, que de no obtenerse inmediatamente dicho remedio provisional, la sentencia que pudiera obtenerse resultaría acadé-mica porque no habría bienes sobre los cuales ejecutarla; o
(3)Si se gestionare el remedio después de la sentencia.
No puede enfatizarse lo suficiente el hecho de que para que un tribunal pueda eximir a un reclamante, ya de los requisitos de notificación a la parte adversa y celebración de vista previa, ya del requisito de prestación de fianza, se tienen que dar las situaciones eximentes correspondientes a cada uno de dichos requisitos de forma separada ya que el cumplimiento con unos no releva, automáticamente, del in-cumplimiento con otro de los requisitos. En otras palabras, el mero hecho de que se haya notificado a la parte adversa y se haya celebrado una vista previa no releva, por sí solo, del requisito de prestar fianza para garantizar los daños que el embargo pueda ocasionar como tampoco a la in-versa; esto es, la mera prestación de una fianza no exime, de manera automática, de la notificación y la celebración de vista previa.
Con ello en mente, consideramos la situación de hechos del caso ante nuestra consideración. Coincidimos con la Opinión mayoritaria en que la sentencia en un caso criminal, demostrativa de una alegación de culpabilidad del de-mandado en relación con los mismos hechos sobre el cual versa el caso civil, cumple prima facie con la primera de las tres situaciones que contempla la citada Regla 56.3 de Pro-cedimiento Civil, esto es, cuando “apareciere de documen-tos públicos o privados, según definidos por ley, firmados ante una persona autorizada para administrar juramen-tos, que la obligación es legalmente exigible razón por la cual parece ser, prima facie, que el reclamante en el presente caso debe y puede ser eximido del requisito de prestar fianza.
*918Uno de los documentos a los que obviamente se refiere la citada Regla 56.3 —al hablar de documento público o privado, firmado ante persona autorizada, del cual surja que la obligación es legalmente exigible— es un pagaré personal vencido, autorizado ante notario, del cual no sólo surge que la obligación es legalmente exigible sino que surge la cantidad de dinero por la cual el demandado, prima facie, le es responsable al reclamante; deuda que es líquida, vencida y exigible. Ello le permite, o pone en posi-ción, al tribunal no sólo de eximir al reclamante del requi-sito de fianza sino que de ordenar el embargo de propiedad del demandado por un valor similar a la deuda que surge del documento sin la necesidad de cumplir con los requisi-tos de notificación y celebración de vista.
Ello no sucede con la sentencia en controversia en el pre-sente caso. De la misma surge, no hay duda, una responsa-bilidad u obligación que es, prima facie, legalmente exigi-ble; razón por la cual se puede eximir al reclamante del requisito de prestación de fianza. No surge, sin embargo, de dicha sentencia cuál es la cuantía de esos daños. En otras palabras, no obstante esta sentencia ser demostrativa de la existencia de una obligación legalmente exigible, la misma no releva a la parte demandante, ni al tribunal, del cum-plimiento con los requisitos de notificación y vista previa, donde se deberá determinar la cuantía del embargo.(3)
Ahí, precisamente, la razón de lo antes expresado a los efectos de que el hecho de que pueda eximirse al recla-mante del cumplimiento con uno (1) de los tres (3) requisi-tos, no releva al tribunal de velar por el fiel cumplimiento de los otros requisitos. Esto es, en el presente caso, no obs-tante el reclamante estar en una de las tres (3) situaciones, *919o excepciones, que lo relevan de prestar fianza, tenía que cumplirse con el requisito de notificación a la otra parte y con el requisito de celebración de vista previa', vista donde el tribunal venía en la obligación de exigir prueba sobre los alegados daños sufridos por la parte reclamante con el pro-pósito de que dicho foro pudiera emitir una orden de embargo por una suma que se ajustara, en todo lo posible, a la cuantía de dichos daños.
De la Opinión mayoritaria surge que el tribunal de ins-tancia celebró una vista. Desconocemos qué sucedió en la misma. Se presume la corrección de los procedimientos ju-diciales; en consecuencia, partimos de la premisa que en dicha vista el tribunal exigió, y recibió, antes de emitir la orden de embargo, prueba sobre los alegados daños sufri-dos por la parte demandante y, por ende, que la orden emi-tida autoriza el embargo de bienes de la parte demandada por una suma de dinero que, dentro de lo posible, se ajusta, o corresponde, a los daños sufridos.
A base de ello, es que concurrimos con la Opinión mayo-ritaria emitida por el Tribunal en el presente caso.

(1) 93 J.T.S. 111.


(2) En Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 894 (1993), se definió circunstancias extraordinarias como "aquellas en las que se demuestra que existen razones que llevan a pensar que el demandado está llevando a cabo actos encaminados a transferir o gravar sus propiedades de manera tal que impida la ejecución en su día de una sentencia que le fuera eventualmente adversa”. Cabe señalar que, según alega la parte demandante recurrida, el caso de autos también presenta este tipo de circunstancia extraordinaria; ello en vista de su alegación de que el demandado recurrente puso a la venta el inmueble de su propiedad sito en Cayey, cuyo embargo se había solicitado, con el propósito de impedir la ejecución de la sentencia que en su día pudiera recaer en su contra.


(3) Debe recordarse que dicha sentencia es tan sólo admisible en una acción de daños y peq'uicios como prueba sustantiva de los hechos ocurridos en la acción penal por delito grave, lo cual admite admite prueba en contrario. Maysonet v. Granda, 133 D.P.R. 676 (1993).